Citation Nr: 1814627	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the grant of a special apportionment of the Veteran's compensation benefits was proper.


REPRESENTATION

Veteran represented by:	The American Legion

Appellee represented by:	None


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has appealed the award of the special apportionment based on his financial hardship.  The Appellee, C.H., is the custodial parent of the Veteran's daughter, C.B., on whose behalf the special apportionment was granted.

The Veteran appeared at a hearing before the undersigned in June 2017.  C.H. was notified of the hearing at her last known address, but she did not report for the hearing.  A transcript of the hearing is of record.

The Board notes C.H. has appealed the amount of the special apportionment awarded by the January 2013 decision.  The Board will address this appeal in a separate decision, as C.H. is the Appellant with respect to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify both parties if further action is required.


REMAND

The record reflects the Social Security Administration (SSA) awarded the Veteran disability benefits, effective June 15, 2008.  Yet, there is no evidence of record regarding the Veteran's SSA payments.  VA must obtain this evidence because it is relevant in the context of this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (indicating VA is required to obtain SSA records when they are relevant to the issue on appeal).

Additionally, this case is a simultaneously contested claim; therefore, the provisions of 38 U.S.C. § 7105A (2012) are applicable.  Cases involving simultaneously contested claims are also subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, 20.504 (2017).  The Veteran has submitted additional evidence to the Board regarding financial hardship.  Although he has waived AOJ consideration of this evidence, the substance of this evidence must be communicated to C.H. in a supplemental statement of the case to ensure compliance with contested claim procedures.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA payment information since 2011.

2.  Issue a supplemental statement of the case to both parties, to include citations to the relevant laws and regulations as needed, as well as documentation of consideration of all pertinent evidence received since the August 2014 statement of the case, ensuring full compliance with contested claims procedures.  Then, return the case to the Board, if otherwise in order.  

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

